Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.     This Office Action responds to the Amendment filed 5/2/2022.
Claims 1-4, 6-8, and 10-22 are pending.

Claim Objections
3.	Claim 22 is objected to because of the following:  
Claim 22 should depend on claim 16.
4.       Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10803227 in view of Liaw (U.S. Pat. No. 8675397). The patented application recited generation of a layout with shapes extend in parallel with different pitch and width that correspond to the device of the current application. It is obvious that a layout of the patented application would generate the device current application when fabricated. The patented application does not teach wherein the first length of the conductive main body is greater than the second width of each of the first set of conductive elongated feature and the third width of each of the second set of conductive elongated features. However, Liaw teach wherein the first length of the conductive main body is greater than the second width of each of the first set of conductive elongated feature and the third width of each of the second set of conductive elongated features (See Figure 13, illustrated and labeled L of main body is greater than second width of each of the first set of conductive elongated feature and the third width of each of the second set of conductive elongated features, as the labeled L extend over the width A. and B as cited below). It would be obvious to incorporate the teaching of Liaw into the patented application because it would allow designer to design dual port SRAM.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (U.S. Pat. No. 8675397)


	As per claim 16, Liaw discloses:
A device comprising: 

    PNG
    media_image1.png
    811
    863
    media_image1.png
    Greyscale

a conductive main body portion having a first length extending in a first direction and a first width extending in a second direction, the first width being greater than the first length and the second direction being perpendicular to the first direction (See Figure 13, illustrated and labeled C. cross-member have first length in first direction (horizontal) and first width in vertical direction);
 a first set of conductive elongated features extending in parallel away from a first side of the conductive main body portion, wherein each of the conductive elongated features of the first set of conductive elongated features has a second width in the second direction (See Figure 13, illustrated and labeled A first set lines) ; and 
a second set of conductive elongated features extending in parallel away from a second side of the conductive main body portion, wherein each of the second set of conductive elongated features has a third width in the second direction (See Figure 13, illustrated and labeled B second set lines), the third width being different than the second width and the second side of the conductive main body portion being opposite the first side(See Figure 13 illustrate above, second line B with width different width from the first width).

    PNG
    media_image2.png
    784
    474
    media_image2.png
    Greyscale
 
Wherein the first length of the conductive main body is greater than the second width of each of the first set of conductive elongated feature and the third width of each of the second set of conductive elongated features (See Figure 13, illustrated and labeled L of main body is greater than second width of each of the first set of conductive elongated feature and the third width of each of the second set of conductive elongated features, as the labeled L extend over the width A. and B as cited above)

As per claim 17, Liaw discloses all of the features of claim 16 as discloses above wherein Liaw also discloses wherein each of the conductive elongated features from the first set of conductive elongated features extends the same distance away from the conductive main body portion (See Figure 13, illustrated and labeled A first set lines).

As per claim 18, Liaw discloses all of the features of claim 17 as discloses above wherein Liaw also discloses wherein each of the conductive elongated features from the second set of conductive lines extends the same distance away from the conductive main body portion, and wherein a pitch of the first set of conductive elongated features is different from a pitch of the second set of conductive elongated features (See Figure 13 illustrate above, second line B with pitch, wherein pitch different is apparent from the first line compare to the second line as illustrate above).

As per claim 19, Liaw discloses all of the features of claim 16 as discloses above wherein Liaw also discloses wherein each of the conductive elongated features from the first set of conductive features maintains a substantially constant second width along the entire length of each conductive elongated features from the first set of the conductive features, and wherein each of the conductive elongated features from the second set of conductive features maintains a substantially constant second width along the entire length of each conductive elongated features from the second set of conductive features (See Figure 13 illustrate above, second line B with width,  and first set of line with width).

As per claim 20, Liaw discloses all of the features of claim 16 as discloses above wherein Liaw also discloses wherein the conductive main body portion has an outer sidewall extending in the first direction, the outer sidewall has a first end portion and an opposing second end portion such that first end portion is aligned with and interfacing with a sidewall of a conductive elongated feature from the first set of conductive features and the second portion is aligned with and interfacing with a sidewall of a conductive elongated feature from the second set of conductive features (See Figure 13, illustrated and labeled C. cross-member).

As per claim 21, Liaw discloses all of the features of claim 26 as discloses above wherein Liaw also discloses wherein the first length of the conductive main body portion in the first direction is greater than a pitch of the first set of conductive elongated features (See Figure 13, illustrated and labeled L of crossmember –[the L is greater than the pitch between features of first set labeled A as apparent from the Figure 13 as cited above]).





Allowable Subject Matter
8.	Claims 1-4, 6-8, and 10-15 are allowed.
9.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1-4, 6-8, and 10-15, Applicant’s remarks filed 5/2/2022 are 
persuasive.
With respect to claim 22, the prior art does not teach the limitations of claim of  22.

Response to Applicant’s Remarks

11.	With respect to Applicant’s remarks, the following are addressed:

Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. 
Applicant’s remarks (Response filed 5/2/2022 , Pages 8&9), argues that the prior art does not teach “Wherein the first length of the conductive main body is greater than the second width of each of the first set of conductive elongated feature and the third width of each of the second set of conductive elongated features”.
With respect to Applicant’s remarks, prior Liaw discloses Figure 13, the first length of the conductive main body labeled L (See Figure 13, labeled below), is greater than the second width of each of the first set of conductive elongated feature (labeled A in Figure above) and the third width (label B, in Figure above) of each of the second set of conductive elongated features, as cited below and the rejection of the claims above.

    PNG
    media_image2.png
    784
    474
    media_image2.png
    Greyscale

Because prior art have been shown to discloses the limitations of the claims as cited above, the rejection of the claims are maintained under prior art Liaw as cited above. This office action is Final.
Double Patenting rejection of the claims is maintained as No Terminal Disclaimer was filed in the response.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851